Citation Nr: 0701780	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed hallux valgus 
and bunions with degenerative joint disease.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1979 to 
June 1985, and from June 1985 to May 1991.  

An October 2000 VA Administrative Decision determined that 
the character of the veteran's first period of service, from 
July 1979 to June 1985, was honorable, but that the second 
period of service, from June 1985 to May 1991, was under 
other-than-honorable conditions due to persistent and willful 
misconduct.  

Based on the VA Administrative Decision, compensation 
benefits, including service connection, may be granted for 
disabilities related to the veteran's first (honorable) 
period of service.  See 38 C.F.R. § 3.12(a).  Compensation 
benefits, including service connection, may not be granted 
for disabilities related to the second (other-than-honorable) 
period of service.  See 38 C.F.R. § 3.12(d)(4).  

The matter on appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 RO 
rating decision that denied service connection for claimed 
disorders including a skin disorder, hyperthyroidism, 
hemorrhoids and hallux valgus and bunions with degenerative 
joint disease.  

The veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in September 2002.  

In March 2004, the Board issued a decision denying service 
connection for claimed hyperthyroidism and hemorrhoids.  The 
Board's action remanded the issues of service connection for 
claimed skin disorder and hallux valgus and bunions to the 
RO, via the Appeals Management Center (AMC), for further 
development.  

The RO issued a rating decision in January 2005 that granted 
service connection for folliculitis and pseudofolliculitis 
barbae, claimed as a skin disorder.  The veteran has not 
filed an appeal regarding the initial rating or the date of 
service connection assigned, and the issue is accordingly no 
longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).   The sole issue remaining before the 
Board is as characterized on the title page.   



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a hallux valgus or bunions during his 
period of honorable active service.  

3.  The veteran is not shown to have manifested arthritis of 
the great toes until many years after service.  

4.  The currently diagnosed bilateral hallux valgus and 
bunions with degenerative joint disease of the great toes are 
not shown to be due to any event or incident of the veteran's 
period of honorable service extending from July 1979 to June 
1985.  



CONCLUSION OF LAW

The veteran is not shown to have a foot disability manifested 
by hallux valgus and bunions with degenerative joint disease 
that was incurred in or aggravated by the period of honorable 
service from July 1979 to June 1985, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(2), 1110, 1131, 5107 (West 2002 and 2006 Supplement); 
38 C.F.R. §§ 3.1(d), 3.12, 3.303, 3.307, 3.309(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things: an injury in military 
service, or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  The veteran was afforded time 
to respond before the RO issued the August 2001 rating 
decision on appeal.  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

In March 2004, during the pendency of this appeal, the AMC 
sent the veteran a letter that satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC's letter advised the veteran that VA was responsible 
for getting relevant records from any Federal agency 
(including military, VA, and Social Security records) and 
that VA would make reasonable efforts to obtain records from 
non-Federal entities (including private hospitals, state and 
local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC's letter listed the evidence newly received by VA and 
asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  The letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
or information is in your possession, please send it to us."  

After the AMC sent the veteran the June 2005 notice letter, 
which completed VA's requirements under VCAA and cured any 
defects in previous letters, the veteran had an opportunity 
to respond prior to the issue of the December 2005 SSOC.  

In March 2006 the RO sent the veteran a letter updating him 
on evidence received by VA.  Finally, the RO sent the veteran 
a letter in November 2006 advising him that the file was 
being forwarded to the Board for appellate review, but that 
he could still submit evidence for inclusion into the record.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Neither the veteran nor his representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review, 
and in fact the veteran's service representative notified VA 
in October 2006 that the veteran has no additional evidence 
to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2001 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

The March 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability).

Further, since the Board's decision below denies service 
connection for the claimed disability, no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  

The veteran has been afforded VA medical examinations in 
conjunction with this claim for benefits.  The veteran was 
also afforded a hearing before the DRO in which to present 
oral evidence and argument in support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for claimed hallux valgus and bunions with 
degenerative joint disease.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records (SMR) show treatment of 
right foot pain (instep area) in January 1983; the clinical 
impression was that of muscle or tendon strain.  There is no 
other indication of foot problems during his period of 
honorable service (July 1979 to June 1985).  

The SMR from the period of the veteran's other-than-honorable 
period of service (June 1985 to May 1991) include a Report of 
Medical History in September 1985 in which the veteran denied 
any previous foot problems; the corresponding Report of 
Medical Examination in September 1985 showed clinical 
evaluation of the feet as "normal."  

The veteran's SMR show that he was treated in January 1989 
for bunions and dyshidrosis related to Corfam shoes.  
However, the veteran had a physical examination in June 1989 
in which the Report of Medical History denied previous foot 
problems and the Report of Medical Examination noted the feet 
as "normal."  

In a Report of Medical History dated in April 1991, the 
veteran reported history of having had bunions since August 
1988.  A physician's endorsement to the same report noted 
that the veteran had been scheduled for a right foot 
bunionectomy in the future, even though he was scheduled to 
be discharged imminently.  

The earliest medical evidence of treatment for a foot 
disability after the veteran's discharge from service is a VA 
medical examination in November 2000 during which he 
complained of having had bunions since active service.  

The examiner found no current bunions, but diagnosed 
bilateral mild hallux valgus.  However, a VA X-ray in 
November 2000 showed degenerative change at the first 
metatarsophalangeal (MTP) joint of both feet. 

The veteran filed a VA Form 21-4138 (Statement in Support of 
Claim) in March 2001 asserting that his bunions were caused 
by wearing Corfam shoes and boots during his military 
service.  

The veteran presented to the VA podiatry clinic in February 
2002 with significant bilateral hallux valgus and hammertoe 
deformity of the second toe.  The X-ray studies showed 
bilateral hallux valgus with hallux rigidus.  

The veteran testified before the DRO in September 2002 that 
his bunion problem began in 1983 when he began noticing that 
his big toes were beginning to deviate to the outside of the 
foot.  As his military career progressed he had to wear 
Corfams and dress shoes much of the time, which made his 
problems worse.  

The veteran had a VA medical examination in December 2004.  
The examiner reviewed the claims file and noted the veteran's 
subjective complaints.  The examiner noted his clinical 
findings in detail.  

The X-ray studies of both feet resulted in an impression of 
hallux valgus of the first toe and degenerative changes of 
the first MTP joint, bilaterally.  The examiner diagnosed 
hallux valgus (bunions) with degenerative joint disease of 
the great toes bilaterally, with residuals.  

In a January 2005 addendum, the VA examiner stated that, 
since there was no documentation of in-service bunions prior 
to 1988, it was not possible to state that the veteran had 
bunions prior to that date or that any such bunions were 
aggravated by service, without resort to unfounded 
speculation.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, the veteran has been competently diagnosed with 
current bilateral hallux valgus (bunions) with degenerative 
joint disease of the MTP joints, so the first element for 
service connection is satisfied.  

There is no medical evidence that the veteran had any foot 
disorder manifested by bunions or hallux valgus during his 
honorable period of active service.  Other than a single 
instance in January 1983 of foot pain on the instep probably 
due to a muscle or tendon strain, the medical records provide 
no basis for relating the onset of any current foot 
disability to that period of service.  

Significantly, several medical examinations thereafter 
(September 1985 and June 1989 during service) noted the 
veteran's feet as being "normal."  

The earliest medical evidence of in-service bunions is a 
clinical note dated in April 1991, in which the veteran 
reported history of bunions since August 1988; both these 
dates are during the veteran's other-than-honorable period of 
service.  

The veteran testified before the DRO that he had bunions in 
1983.  However, the Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board notes in this regard that the veteran's testimony 
of onset in 1983, given for the purpose of supporting his 
claim, is contradicted by his earlier assertion to an 
examining physician that onset of bunions was in 1988.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

In this case, the Board finds that the veteran's testimony is 
inconsistent with the other evidence of record, and that his 
uncorroborated testimony, alone, is not sufficient to show 
onset of his foot disability during his period of honorable 
service.

The Board accordingly finds that the second element for 
service connection, evidence of a disease, injury, or 
incident in service, is not satisfied.  

The third element for service connection is medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  In this case, there is no such medical 
evidence.  

As noted, a VA physician who reviewed the claims file and 
thereafter examined and interviewed the veteran stated that, 
in the absence of evidence of bunions during honorable 
military service, any attempt to find a nexus between that 
honorable service and the current disability would be 
unfounded speculation.  

The Board accordingly finds that the elements for service 
connection (disease or injury in service, current disability, 
and evidence of nexus) are not met.  

The Board notes that the veteran is diagnosed with 
degenerative joint disease of the MTP joints, bilaterally, 
and that service connection for arthritis may be presumed if 
the condition is manifest to a compensable degree within the 
first year after discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  

However, in this case there is no evidence of degenerative 
joint disease until many years after the veteran's honorable 
service, and in fact the earliest medical evidence of 
degenerative joint disease occurred in the December 2004 VA 
examination (an earlier VA clinical examination and X-ray 
study in February 2002 had not noted degenerative joint 
disease).  The Board accordingly finds that service 
connection may not be presumed given these facts.  

Based on the analysis hereinabove, which shows that the 
elements for direct service connection are not met and the 
presumption for service connection for a chronic disability 
is not applicable, the Board finds that the claim must be 
denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for claimed hallux valgus and bunions with 
degenerative joint disease is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


